Title: To George Washington from Landon Carter, 10–20 March 1778
From: Carter, Landon
To: Washington, George



My dear General
March 10[–20] 1778

I cannot avoid embracing the opportunity of Captain H. Faunteleroy’s returning to his duty in Camp, to tell you by way of reply to your last kind letter, That were but my nerves at all times as steady as my friendship is, You should be the last man in the World, that should have cause to complain of but a scrip of Paper to you, as you decently did. Permit me to conclude the remembrance of what I wrote on that scrip, by saying I was in no sort solicitous about your want of duty in any instance, as I have been ever confident that Virtue alone must and will actuate you as it has done, in every thing: my Knowledge of you, has not proceeded from any slight or superficial view: No, my very Soul has long wingd its flight with you, on the constant atmosphere of my most cordial wishes. But tho’ I questiond the Confident report, I could not but fancy, that your ⟨vir⟩tues by exceeding the bounds of duty, ⟨mutilated⟩ have laid a f⟨ound⟩ation for such an alarm; and ⟨mutilated⟩fore as if div⟨inely⟩ instructed, my concern beam’d for⟨th mutilated⟩ all the tenderness of advice; which as before you respect⟨ful⟩ly answered, to comfort me with Your great Prudence whenever danger and duty unite to test your Virtue.
Captain Faunteleroy it seems is to carry with him by our Governing orders all our draughted recruits convenient to him, as well as those who came home with him on furlough; and with regard to what I saw, if Other county’s draughted men cut as good a figure, and inoculation should favour them, My dear George you will acknowledge them to be depended upon, except as to their modus Pugnandi; and this I conclude, from their readiness to quit a most riotous gang every where Collecting, as soon as they had explaind to them, the difference between Slavery & freedom. I was convincd that the indolence and want of a ⟨cordial Act⟩ivity in Magistrates, and indeed Militia officers, was the sole Cause of all the irregularity and Confusion in the lower ranks of People; therefore Old, infirm, Sick and lame as I really was at the time, I went to the draught to Spirit up the Gentlemen, and satisfy others how ill advised they were: And when I shewd that the only Charter of Liberty, was Independence supported and maintaind by force, and that the Musket the Bayonet & the sword were the only diplomas that Sign ⟨& r⟩atify such natural privilege, to man they presently ⟨mutilated⟩d the drunken fumes of licen⟨tiou⟩s freedom, & re⟨st⟩ed in the bosom of a social Liberty⟨. A⟩s our County was ⟨the⟩ first which draughted in

the Northern ⟨Nec⟩k, Other riotous blades seeing themselves in a bad Predicamt, presently Submitted to the draught; for had they not, our Young fellas would have taught them better, since one Young man of Richmond alone when in a croud of 150 rioters in Northumberland, took the ring leader by the throat, knockd his gun out of his hand & delivered him up to Justice. I write this only to quiet the falsehoods which may possibly travel to head Quarters.
The revolt of the Canadians to the American Cause, of their having reducd St Johns fort, Montreal, and retaken Quebeck altho it has rolld to us through many respectable Channels, still with me it wants confirmation, notwithstanding it carrys with it a most characteristic circumstance, that of deputies arriving at congress to request the Admission of Members of their body to compose a part of the Joint consultations of United america: For indeed in Wartime, especially in an affair so Cogently interesting as the Support of Mans first Priviledge his freedom & property, truth seems always to be lodged in heaven, with an intention of revealing it in some divine Success: for this reason tho as yet I cannot beleive it, I must say I wish, hope, and really do expect so favourable a circumstance to our cause; for tho’ at present it may not appear to every body so advantageous, My Geography is in fault if it is not an inlet that may be openned to give the freedom of America great disturbance at any time. For this cause when others were cursing that expedition on its failure, as a blunder in the true system of good Policy, I always advancd, that the only error lay in the not supporting it with Propriety at first And when we lost Montgomery, in sending mere old age to take the Command; So that quite tired with the distances, the recruiting poor old Gentleman was as it were surprized; by which means the expedition became fruitless. But does not heaven seem thus to have conducted affairs, that our errors should turn out to our Advantage; as they certainly did in the defeat of the ⟨loud⟩ proclaiming Burgoyne? Had Canada been ours, he must have made his attack some where else; and Probably our Success over him would Not have been of so much importance. But this is only Sentimental; However it may possibly entertain my friend, at least to suggest how weak my politics at times can be. Again in the same line of weakness, I cannot avoid expressing my great approbation of the Proclamation from congress, suspending Burgoynes’ Embarkation till the Capitulation or Convention shall be ratified by the Court of Britain: for the congress certainly hold a controuling power over every united effect, as well as over every effort; and tho Genl Gates may have overlooked the due attention to the circumstance of ratification, the Power of congress must be implied in every conclusion of his; and I have no weakness, equal to the least reflection on his or any bodys honour in such an affair: Besides without

such a ratification how can we be sure of that Courts being bound by it? Enimies, especially those who want to enslave, are not to be so trusted; at least with me it would be complimenting devils rather than human Creatures, to place a confidence in them as to their Justice, which may be dangerous.
Tho I am inclind to hazard the consequence of this next Paragraph, My hand must shake more than it does, and my Paper So much less than I usd for my last letter, to keep it from you; for if I know you, I will persuade my self of your Steadiness in an immoveable Patriotic Virtue. Know then however inconsistant a report may be, Whenever it affects that cordial esteem which alone deserves the Appellation of friendship; a Concern will be continually disturbing the mind in which that esteem Centers; ’till by undeniable facts the falsehood shall blush in its invented Untruth. To hold you then no longer in suspence, A Gentleman of this State whether friend or foe I will not pretend to have penetrated quite far enough into, tho I must say it will be a deep wound to suspect the latter, Came lately to see me at S. Hall, where the weather bad as it really has been hitherto kept him many days. He knowing my immoveable attachmt to you, either personated or really injoyd the same; And told me that from undoubted information from the Camp, where he had never been, that there either was, or would be shortly a great Confusion in the army; because the more Northern Officers in it, tho evidently caressd by you, were brewing divisions, and had suggested among your multitude of friendly Officers, that the Northern Members in congress, either had or would Shortly agitate your removal, or supersede you in Command with Gates. He hoped it might be a mistake, or the effects of some potent Cup or ⟨can⟩; but even that was some how a demonstration of something being in the report; for Children and drunken men often bolt out truths, that are scarce dreamd of by others. My reply was a possitive Calmness as to the impossibility; because as yet not a whisper of the least disapprobation in Congress of your conduct in every instance, was so much as heard of to the Southward. His answer was Bostonians &a will be Bostonians One while one Successful person is their darling; and an other at other times for Success is their only principle on which they form their Judgemts of the knowledge and conduct of the Person engaged; and when they cant themselves equal the divine merit of a man, they are sure to bring in by their Malice, what another has done to exceed it; altho the Secret ⟨movemts⟩ of that Success, and ⟨actual⟩ promotion of it, may have originated in the envied man. I thought I confess something of this, by their publishd entertainmt, where Gates’ health was first toasted, and then Washingtons. But continued he, It is possible as they may see now, a great Probability of the American contest ending favourably,

they may have in view their first intention, with wch they have been often reproachd, that of making their State the seat and Governing Power over the whole Union; & therefore are unwilling Genl Washington should too long enjoy the esteem of the Army Now tho such Castles in the air, are sufficient to make every sensible man deny the possibility of Attracting Ætherial fire from an envelopemt of clouds, so thickned with Obstructions, Yet it is no bad conjecture, if there should appear any truth in the report. Here then let me not only address heaven, but you my friend to support your chosen Virtue, by an immoveable steadiness to your Country; & only retire from your duty, when actual Authority shall oblige you. I have for some time dreaded our own intoxications, from the Independency that would be effected, more than any Manœuvre of the enimies, from that vicious Partiality I almost see in every body; And it has ever been a dayly Orison to the God of Justice, to reduce us all to a rational Sobriety. Take nothing amiss I write. I am too old to Promise my self much happiness, from the event of any thing in this World: Posterity as to me can only struggle for its own future peace: but where I profess a friendship I would not willingly die with barely the ⟨sound⟩ of such a Profession. Therefore have I ventured to breath my sentimts to my Washington—Now Good Sr let me laugh to think how difficult it must be to you, to read this nervously trembling Scrawl from Dr General Your constant and Friendly Admirer

Landon Carter


Could you beleive that my name on the direction of your last letter, Could be taken for Lun Washington! Yet so it was for awhile, I suppose by eyes something dimmd with curiosity. It seems it is said that these letters from Camp suggesting the above report are discovered to be the forgeries from artists in the Ships of War in our bay. At first your death was circulated by them; but that falsehood failing to Alarm; Then from some connections known in the Camp, letters conveying the foregoing report were addressd to many as coming from their friends in the army. Slye rascals! I wish it may be so. I did hear they intended to interrupt our draughts along the bay Counties; but they durst not venture on Shoar except to buy or steal Provisions. Pray excuse the freedom I have taken of troubling you with the enclosd letter. I have heard Mrs Lee is sent for to see her Father, who I fear has met his last Attack A fatal Apoplexy or Epilepsy; and as the Coln. may chuse to Conduct her return to Mt Airy, which you good Sir may easily learn before this gets to you, I would beg you to keep it out of the way of ⟨curiosity until⟩ some favourable opportunity ⟨shod⟩ offer for returning to your respectful and Obedt as before.
The Capt. it seems is to attend those people thro’ inoculation Therefore

as this letter must be long getting to you; I have desired the Capt. to give it some quick and safe dispatch.

March 20. 1778 My Dear General can oblige me much with a Copy of the Printed letter that was forg’d for him to his Lady in Philadelphia, pub[l]ishd in one of the Papers June 24. 1776 I have never seen or heard of it, till your quandam aid Du Camp informd me of it this March. A Curious performance I understand it to be; and so replete with your domestic occurrencies, that it deservedly lodges a Suspicion of its inventer some where near to you. Your local Country are unanimously devoted to your protection. And let Gates, Mifflin, and the Hy—⟨de⟩ Conway, raise what disturbences they can think of, You have an Asilum here in every honest breast. For my part I do so abominate ingratitude, to so much Virtue as yours in Particular, that had not age and infirmity prevented it I should long ago have been in Congress to have died inch by inch for you.
Colo. Lee of Chantilli going a much more expeditious way, and Much sooner than Capn Fauntleroy has made me alter my Conveyance of both his brothers letter and yours. Indeed he tells me I may depend Congress had not when he left it heard one word abt the rumourd confusion in Camp; therefore it may possibly disturb you to mention it: however dont take it amiss, it is really a respectful concern; And I am glad to hear Such Scandalous matters are not agitated where it has been Solemnly reported.


Landon Carter
